Citation Nr: 1127425	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-00 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk







INTRODUCTION

The appellant is a Veteran who served on active duty from May 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the claims file, the Board finds that the claim on appeal must be remanded for further development.  The Veteran asserts that his cervical spine disability stems from an injury incurred as a result of a motor vehicle accident in January of 1973.  The Veteran said that he injured his neck when he was ejected through the windshield of the automobile.  Furthermore, the Veteran asserts that his pain has become increasingly worse over the years, beginning at the base of his neck on the backside of his head and continuing down his spine, affecting his everyday life.  

The Veteran's service treatment records reflect that his pre-induction examination report noted a  history of recurrent dorsal back strain, L2.  In May 1970, he complained of back pain, which was treated with Robaxin, heat, and aspirin.  A November 1971 physical profile report indicates the Veteran had a history of recurrent dorsal back strain.  The Veteran was assigned a "2" on his serial profile for the lower extremities- an indication that he had a medical condition that might have required some activity limitations.  A November 1972 note indicated that the Veteran had injured his back 5 years previously and had recurring discomfort in the back below the left scapula.  The impression was degenerative disorder of the back.

Medical records dated in January 1973 show treatment for lacerations of the forehead, brow, and upper eyelid.  The Veteran's separation examination report notes that the Veteran was in a car accident in January of 1973, which resulted in multiple lacerations to his face and right leg that were treated and well-healed and without sequelae.  His spine was "normal" on clinical evaluation, although a history of recurrent dorsal back strain was noted to have existed prior to service (EPTS).  

An April 2007 private radiology report showed degenerative changes in the mid lower cervical spine.  In an August 2009 letter, the Veteran's chiropractor, R.M., opined that the X-ray findings were related to the Veteran's motor vehicle accident in service.

A November 2009 VA examination report notes that the Veteran presented with neck pain, which he said began after the motor vehicle accident during service and  became progressively worse through the years.  The X-rays showed mild degenerative changes from C4 to C6 with narrowing of the intervertebral disc space at C5-C6.  The VA examiner diagnosed the Veteran with cervical degenerative disc disease and opined that this condition was less likely as not a result of events which occurred while in the military and more likely as not a result of age related changes.  The physician further noted that the Veteran's service medical records did not document evaluation of treatment for an ongoing neck condition following the motor vehicle accident.

In a December 2009 letter, the Veteran's private chiropractor, R.M., noted that the Veteran's disc degeneration is the type which frequently occurs following a motor vehicle accident.  R.M. noted that during the Veteran's accident, he was ejected through the windshield of a motor vehicle and hit a brick building.  It was further noted that even though the Veteran had no medical treatment at the time for neck injuries, it was quite likely that current findings of cervical spine degeneration would relate to the motor vehicle accident of January 1973.  

A February 2010 online article entitled "Cervical Disc Injury Subsequent to Motor Vehicle Collision Accident,"  was submitted by the Veteran as evidence of neck pain associated with whiplash subsequent to motor vehicle accidents.  Specifically, the article notes that in a 30 m.p.h collision, an unbelted 160 pound person can strike another passenger, crash through a windshield and/or slam into the vehicle's interior with 4,800 pounds of force, which is similar to the same velocity as a person falling from the top of a three-story building would experience upon impact with the ground.

In this case, it is unclear whether the VA examiner adequately considered the Veteran's lay statements regarding the motor vehicle accident during service, the medical opinions provided by the Veteran's chiropractor, or the Internet research submitted by the Veteran.  For these reasons, the Board finds that another VA examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the etiology of any cervical spine disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current cervical spine disability.  In regard to each diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current cervical spine disability was incurred or aggravated as a result of active service.  All examination findings to include the January 1973 motor vehicle accident, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  The examiner should specifically consider and address the August 2009 and December 2009 opinions from the Veteran's private chiropractor, R.M., and the Internet research submitted by the Veteran in February 2010.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

